DETAILED ACTION
The Amendment filed on February 17th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Michael Schallop on April 12th, 2021. During the telephone conference, Mr. Schallop has agreed and authorized the Examiner to amend claims 1, 14 & 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 14 & 18 as following:
Claim 1: (Currently Amended) A first device configured to communicate with a second device, the first device comprising:
a memory storing a dictionary of chaotic sequences in a chaotic map; and
an encoder device configured to:
seed the chaotic map with an initial condition, [[;]]

concatenate the set of chaotic sequences such that a last point in a last sequence in the set of chaotic sequences contains the initial condition, thereby generating a concatenated set of chaotic sequences, wherein the concatenated set of chaotic sequences is concatenated such that the concatenated set of chaotic sequences appears as noise to a third party that does not have access to the dictionary, and wherein the initial condition enables a Viterbi decoder in the second device to synchronize the first device to the second device, and
transmit the concatenated set of chaotic sequences to the second device.

Claim 14: (Currently Amended) A first device, comprising:
a memory storing a dictionary of chaotic sequences in a chaotic map; and
a decoder device configured to:
receive input comprising a concatenated set of chaotic sequences from a second device,
determine, based on transition probabilities of the chaotic map, a location in the input of an initial condition in a first sequence in the concatenated set of chaotic sequences,
examine a plurality of beginnings of respective chaotic sequences in the chaotic map, wherein each respective chaotic sequence is near an end of the first sequence, [[and]] wherein each beginning in the plurality of beginnings and wherein a number of the predetermined number of points corresponds to a difficulty in decoding each respective chaotic sequence,
determine subsequent sequences in the concatenated set of chaotic sequences based on the plurality of beginnings and the chaotic map, and
synchronize the second device to the first device based on the concatenated set of chaotic sequences.

Claim 18: (Currently Amended) A method, comprising:
seeding, using a transmitting device, the chaotic map with an initial condition;
determining, using the transmitting device, a set of chaotic sequences in a dictionary of chaotic sequences in the chaotic map based on transition probabilities in the chaotic map;
concatenating, using the transmitting device, the set of chaotic sequences such that a last point in a last sequence in the set of chaotic sequences contains the initial condition, thereby generating a concatenated set of chaotic sequences, wherein the concatenated set of chaotic sequences is concatenated such that the concatenated set of chaotic sequences appears as noise to a third party that does not have access to the dictionary, and wherein the initial condition enables a Viterbi decoder in a receiving device to synchronize the transmitting device to the receiving device, and
transmitting, using the transmitting device, the concatenated set of chaotic sequences to the receiving device.

Examiner’s Statement of reason for Allowance
Claims 8-9 and 13 were canceled. Claims 1-7, 10-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a system, a method, and a system and a method for using chaotic signals for low probability of detection (LPD) communications. The closest prior arts, as previously recited, Short_539 (U.S. Pub. Number 2005/0021539), Short_770 (U.S. Pub. 2002/0154770) and Poberezhskiy (U.S. Pub. Number 2019/0366530) are also generally direct to various aspects for digital rights management of protected content, chaotic opportunistic lossless compression of data and synchronizing a spreading sequence transmitted during a plurality of time slots. However, none of Short_539, Short_770 and Poberezhskiy teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 14 and 18. For example, none of the cited prior arts teaches or suggests the elements of “a memory storing a dictionary of chaotic sequences in a chaotic map; and an encoder device configured to: seed the chaotic map with an initial condition, determine a set of chaotic sequences in the dictionary of chaotic sequences based on transition probabilities in the chaotic map, concatenate the set of chaotic sequences such that a last point in a last sequence in the set of chaotic sequences contains the initial condition, thereby generating a concatenated set of chaotic sequences, wherein the concatenated set of chaotic sequences is concatenated such that the concatenated set of chaotic sequences appears as noise to a third party that does not have access to the dictionary, and wherein the initial condition enables a Viterbi decoder in the second device to synchronize the first device to the second device, and transmit the concatenated set of chaotic sequences to the second device.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 10-12, 21, 15-17, 19-20 & 22-23 are allowed because of their dependence from independent claims 1, 14 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436